Citation Nr: 1218510	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-31 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for thyroid cancer, to include as due to in-service radiation exposure, and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for colon cancer, to include as due to in-service radiation exposure.

3.  Entitlement to service connection for heart disability, claimed as aortic valve failure, status post replacement, to include as due to in-service radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

The Veteran testified at a hearing before a Decision Review Officer in March 2010.  The Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2012.  A transcript of each proceeding is of record. 

Although the RO determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for thyroid cancer, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for thyroid cancer, colon cancer, and heart disability are addressed in the REMAND that follows the ORDER section of this decision.



FINDING OF FACT

A claim for service connection for thyroid cancer was denied in an unappealed rating decision issued in December 2005; subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for thyroid cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claim to reopen.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Principles

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which 'does not require new and material evidence as to each previously unproven element of a claim.' Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

In a December 2005 rating decision, the RO denied a claim of entitlement to service connection for thyroid cancer as secondary to in-service radiation exposure, because the evidence failed to demonstrate that the Veteran was exposed to radiation in service.  The Veteran was notified of the denial in December 2005, and did not appeal.  In addition, no pertinent evidence was received within the appeal period. 

Evidence received since the December 2005 decision includes evidence supporting the Veteran's contention that he was exposed to radiation during service.  This evidence is not cumulative or redundant of the evidence previously of record and relates to the reason that the claim was previously denied.  Therefore, it is new and material.  Accordingly, reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim for service connection for thyroid cancer is granted.


REMAND

The Veteran contends that his colon cancer, thyroid cancer, and aortic valve failure are related to his exposure to ionizing radiation during his active service.  

The Veteran submitted letters from his private treating physicians expressing their opinions that the Veteran's heart disorder, thyroid cancer, and colon cancer are due to his claimed radiation exposure in service. 

The Board does not dispute the Veteran's testimony that he was exposed to some amount of radiation in service.  The Veteran's service personnel records indicate he served as the unit Armorer and Physical Security Noncommissioned Officer.  The Veteran submitted Army records dated in August 1976 that indicate the 3rd Infantry Unit in Wurzburg, Germany, was required to check sights found defective or rifles found contaminated.  It was noted that commanders were to determine if the advantages inherent in the sight were sufficient to warrant its continued use in light of the radiological contamination problems.  Another Army record dated in December 1980 also notes that sights utilizing Promethium (PM147) caused many problems in the field, such as, when broken, contaminating the weapon, arms racks, and arms rooms. 

Promethium is a radioactive beta-emitting metal, and, therefore, is classified as an ionizing radiating substance. 

Special development is warranted under 38 C.F.R. § 3.311 if the claim involves a radiogenic disease listed under 38 C.F.R. § 3.311(b)(2)(i)-(xxiv), and the disease manifested during certain specified periods as defined under 38 C.F.R. § 3.311(b)(5).  Thyroid and colon cancers are listed as radiogenic diseases, and each cancer manifested more than 5 years after service, satisfying 38 C.F.R. § 3.311(b)(5).  The development provisions of § 3.311 also apply to any other disease that may be induced by exposure to ionizing radiation.  A June 2009 private medical statement indicates that the Veteran's in-service radiation exposure resulted in damage to his heart.  Therefore, the development provisions of § 3.311 also apply to the Veteran's heart disability. 

While the Veteran's exposure to radiation cannot be presumed under the circumstance, further development would fall under 38 C.F.R. § 3.311(a)(2)(iii) for other exposure claims.  The Board notes that multiple requests for available records concerning the Veteran's exposure to radiation have been attempted.  However, the case has not been forwarded to the Under Secretary for Health for preparation of a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  As such, further development is required.

In this case, after such development, if it is determined that the Veteran was exposed to ionizing radiation, then the claim should be forwarded to the Under Secretary for Benefits for consideration of the claim.  The Under Secretary for Benefits, after a consideration of the factors of the case, may then request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(a)(2)(iii).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should prepare a summary of the claimed circumstances of the Veteran's exposure to ionizing radiation during service and then forward the claims file to the Under Secretary for Health for preparation of an estimate of the Veteran's exposure to ionizing radiation in service.

2.  After receipt of the dose estimate provided by the Under Secretary for Health, VA should review the dose estimate(s) and determine whether any additional development of the ionizing radiation claims is required under 38 C.F.R. § 3.311(b) and complete such development.  Then, determine whether the ionizing radiation claims require any further review by the Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c).

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for thyroid cancer, colon cancer, and heart disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be provided to the Veteran and his representative and they should be afforded the requisite period of time to respond.  Then, the claims file should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant unless he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


